     Case 1:18-cr-00138-DAD-BAM Document 52 Filed 12/04/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     EMILIO LOPEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00138-DAD-BAM
12                         Plaintiff,                STIPULATION TO MODIFY CONDITION
                                                     OF PRETRIAL RELEASE AND CONTINUE
13    vs.                                            STATUS CONFERENCE; EXHBITS;
                                                     ORDER
14    EMILIO LOPEZ,
15                        Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Alexandre Dempsey, counsel for plaintiff, and
19   Assistant Federal Defender Reed Grantham, counsel for defendant Emilio Lopez, that the
20   following term and condition of Mr. Lopez’s pretrial release, imposed on October 7, 2020 (see
21   Dkt. #44), be stricken. That condition states the following:
22      1. The defendant shall reside and participate in the 90-day residential treatment program at
23          WestCare, located in Fresno, and comply with all the rules and regulations of the
24          program.
25   All other terms and conditions of Mr. Lopez’s probation, previously imposed on December 9,
26   2019, shall remain in full force and effect. See Dkt. #30, 33. In addition, the parties agree that the
27   status conference currently set for December 16, 2020, at 2:00 p.m., be continued to February 8,
28   2021, at 2:00 p.m.
     Case 1:18-cr-00138-DAD-BAM Document 52 Filed 12/04/20 Page 2 of 3


 1           A probation violation petition was filed in this case on September 28, 2020. See Dkt. #37.
 2   Mr. Lopez made his initial appearance on the probation violation petition on October 6, 2020.
 3   See Dkt. #41. On October 7, 2020, a detention hearing was held in the matter. See Dkt. #43. At
 4   the detention hearing, probation did not oppose release, however, Mr. Lopez, lacking suitable
 5   release options, requested that he be permitted to reside at WestCare. As a result, this Court
 6   ordered Mr. Lopez released and Mr. Lopez was released to WestCare on October 8, 2020. See
 7   Dkt. #44. Mr. Lopez has resided at WestCare continuously since his release on October 8, 2020,
 8   and has done very well in the program. See Exhibit A – WestCare Documents.
 9           In November 2020, Mr. Lopez applied to reside at Centers for Living, a local
10   transitional/sober living home in Fresno. He was accepted into the transitional/sober living home
11   on November 19, 2020. See Exhibit B – Centers for Living Acceptance Letter.
12           Mr. Lopez is requesting that he be permitted to reside at Centers for Living. Probation
13   has indicated that it supports the modification and government counsel has indicated that the
14   government has no objection to the proposed modification. All other terms and conditions of Mr.
15   Lopez’s probation imposed on December 9, 2019, shall remain in full force and effect, including
16   standard condition 5, which states the following:
17                   You must live at a place approved by the probation officer. If you
                     plan to change where you live or anything about your living
18                   arrangements (such as the people you live with), you must notify the
                     probation officer at least 10 days before the change. If notifying the
19                   probation officer in advance is not possible due to unanticipated
                     circumstances, you must notify the probation officer within 72 hours
20                   of becoming aware of a change or expected change.
21
     See Dkt. #30, 33 at 3.
22
             In light of the above, the parties request that the above condition, imposed on October 7,
23
     2020 (see Dkt. #44), be stricken, with all other previously imposed terms and conditions
24
     remaining in full force and effect. Additionally, the parties request that the status conference set
25
     for December 16, 2020, at 2:00 p.m., be continued to February 8, 2021, at 2:00 p.m.
26
     //
27
28                                                  Respectfully submitted,

      Lopez – [Proposed] Order and Stipulation        -2-
      to Modify Conditions of Release
     Case 1:18-cr-00138-DAD-BAM Document 52 Filed 12/04/20 Page 3 of 3


 1
                                                  McGREGOR W. SCOTT
 2                                                United States Attorney
 3
     Dated: December 4, 2020                      /s/ Alexandre Dempsey
 4                                                ALEXANDRE DEMPSEY
                                                  Assistant United States Attorney
 5                                                Attorney for Plaintiff
 6
                                                  HEATHER E. WILLIAMS
 7                                                Federal Defender
 8
     Date: December 4, 2020                       /s/ Reed Grantham
 9                                                REED GRANTHAM
                                                  Assistant Federal Defender
10                                                Attorney for Defendant
                                                  EMILIO LOPEZ
11
12
13
                                                 ORDER
14
              The term and condition of Mr. Lopez’s pretrial release, imposed on October 7, 2020,
15
     regarding participation in the WestCare residential treatment program, is hereby stricken. All
16
     other conditions previously imposed remain in full force and effect.
17
              IT IS FURTHER ORDERED that the status conference currently set for December 16,
18
     2020, at 2:00 p.m., is hereby continued to February 8, 2021, at 2:00 p.m.
19
20
     IT IS SO ORDERED.
21
22   Dated:     December 4, 2020                                 /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

      Lopez – [Proposed] Order and Stipulation      -3-
      to Modify Conditions of Release
